Citation Nr: 1502939	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  08-23 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for prostatitis. 

2.  Entitlement to an initial disability rating in excess of 10 percent assigned for a left ankle disability. 

3.  Entitlement to an initial disability rating in excess of 20 percent for cellulitis of the chin, rated as painful scars.

4.  Entitlement to an initial disability rating in excess of 10 percent for cellulitis of the chin, rated for disfigurement of the head, face, or neck. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to April 2007.  The appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


REMAND

The case was most recently before the Board in February 2014, when it was remanded for examination of the Veteran to ascertain the current level of severity of the service-connected disabilities on appeal.  

In March 2014, the ordered VA examinations were conducted.  However, the examiner in each instance indicated that the Veteran's claims file had not been reviewed.  The Veteran's claims file is in the form of electronic records.  While the examiners indicated that they had reviewed the electronic records, they indicated that it was reviewed only in relation to the Veteran's service treatment records and was an entire file with consideration of any other material contained therein.  The February 2014 Board remand required review of the claims file.  A remand confers 

on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is remanded for the following action:

1.  Return the case to all of the examiners who conducted the March 2014 VA examinations.  The examiners must review the complete evidence of record, in the form of electronic records, and have them indicate that they reviewed the evidence of record in an addendum to the examination reports.  After a review of the evidence of record, the examiners must provide an opinion as to whether any information contained in the evidence of record changes any findings or opinions expressed in the March 2014 examination reports.  

2.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims for increased disability ratings must be readjudicated.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the 

appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

